 318 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 International Brotherhood of Teamsters U
nion, Local 
No. 407 
and
 Norris Brothers Co., I
nc. 
and
 Inte
r-national Union of O
perating Engineers, L
ocal 
18.  Case 08
ŒCDŒ124416
 March 
24, 2015
 DECISION AND DETERMI
NATION 
 OF DISPUTE
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 This is a jurisdictional dispute proceeding under Se
c-tion 10(k) of the National Labor Relations Act.  Norris 
Brothers Co., Inc. (the Employer) filed a charge on 
Mar
ch 14, 2014, alleging that International Brotherhood 
of Teamsters Union, Local No. 407 (Teamsters) violated 
Section 8(b)(4)(D) of the Act by engaging in proscribed 
activity with an object of forcing the Employer to assign 

certain work to employees it repre
sents rather than to 
employees represented by International Union of Opera
t-ing Engineers, Local 18 (Operating Engineers).  A hea
r-ing was held on May 27
 and
 29, June 3
 and 17, 2014, 
before Hearing Officer Melanie R. Bordelois.  Therea
f-ter, the Employer, Tea
msters, and Operating Engineers 
filed posthearing briefs.  Operating Engineers also filed a 
motion to quash the Section 10(k) notice of hearing.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The 
Board affirms the hearing officer™s rulings, fin
d-ing them free from prejudicial error.  On the entire re
c-
ord, the Board makes the following findings.
 I.  JURISDICTION
 The Employer, an Ohio corporation
, with a principal 
office in Cleveland, stipulated that it annually purchases 

and receives goods and equipment valued in excess of 
$50,000 from points located outside the State of Ohio, 
and that its annual gross revenues are approximately $15 
million.  The 
parties also stipulated, and we find, that the 

Employer is engaged in commerce within the meaning of 
Section 2(6) and (7) of the Act, and that Teamsters and 
Operating Engineers are labor organizations within the 
meaning of Section 2(5) of the Act.
 II.  THE
 DISPUTE
 A.  Background and Facts of the Dispute
 The Employer operates an industrial contracting co
m-pany in northeast Ohio.  Since at least the 1950s, the 

Employer has performed rigging work at a facility cu
r-rently operated by Nestle USA, located at 2621 W
. 25th 
Street, Cleveland, Ohio.  The Employer™s riggers load, 

haul, offload, place, assemble, and disassemble heavy 
equipment and machinery.  Riggers utilize various kinds 
of equipment to complete their tasks, including forklifts, 

lift trucks, and/or indus
trial trucks.  Representatives of 
the Employer and Teamsters testified that only Tea
m-sters
-represented employees have used forklifts, lift 
trucks, and/or industrial trucks for the Employer™s ri
g-
ging work at the Nestle facility.
 The Employer has been signat
ory to successive colle
c-tive
-bargaining agreements negotiated by the Constru
c-tion Employers Association of Greater Cleveland (CEA) 

and Operating Engineers.
1  The CEA contract states that 
ﬁthe Employer shall employ Operating Engineers for the 
erection, oper
ation, assembly and disassembly, and 
maintenance and repair of the following construction 
equipme
nt regardless of motive power: . . . Forklifts. . . .
ﬂ The Employer is also a member of the Cleveland 
Draymen Association, Inc.,
2 which negotiates collective
-bargaining agreements with Teamsters.  The most recent 
Draymen contract states that the Employer shall assign to 
members of Teamsters ﬁall operations of lift trucks, 
winches mounted on trucks, tractors, or ‚cats,™ ‚cats™ 
when used in moving machinery, riggi
ng, or erecting, or 
on the handling of any stock or materials (as in a plant 
move), or any rigging work.ﬂ
3 On July 17, 2012, the Employer was engaged in the i
n-stallation of a two
-story, spiral conveyor system at the 
Nestle facility in Cleveland. 
 To instal
l the conveyor sy
s-
tem, the Employer™s riggers, represented by Teamsters, 
used an A
-frame, chain falls, and a lift truck with a boom 
attachment.  Foreman David Ricupero testified that, 

while the Employer™s riggers were installing the conve
y-or system, Operat
ing Engineers™ business agent, David 
Russell Jr., asked him what was going on.  Ricupero fu
r-
ther testified that he declined to answer Russell™s que
s-
tions about the project and told him to get in touch with 
the Employer.
 On July 18, 2012, Russell filed a gr
ievance claiming 
that the Employer breached the CEA contract ﬁby failing 
to employ Operating Engineers on their forklift on Tue
s-day, July 17, 2012.ﬂ  To remedy the alleged breach of 
contract, Operating Engineers requested that the E
m-ployer ﬁpay a penalty t
o the first (1st) District 1 qualified 
register applicant the amount of all applicable wages and 
fringes from the first (1st) day of violation continuing 
thereafter until the project™s completion.ﬂ  The grievance 

has not been resolved.
 1  CEA is a multiemployer bargaining 
association that represents 
construction industry employers in negotiating and administering co
l-lective
-bargaining agreements with various labor organizations.
 2  Cleveland Draymen Association is a corporation that represents 
employers engaged in the movin
g, rigging
, and erecting industry. 
 3  The most recent Draymen contract was effective September 1, 
2011
, through August 31, 2014.
 362 NLRB No. 42
                                                    TEAMSTERS LOCAL 
407
 (NORRIS BROS
. CO.)  319 On September 3, 2013, Operating Engineers filed a 
pe-tition 
to 
enforce 
arbitration 
agreement 
in the 
court 
of 
common 
pleas 
of Cuyahoga County, Ohio.  Thereafter, 
in a letter dated March 13, 2014, Teamsters President 
Frank Burdell notified the Employer that h
e was aware 
that Operating Engineers had filed a grievance claiming 
that its members are entitled to work that has historically 
been performed by Teamsters
-represented employees.  
Burdell™s letter stated that if the Employer ﬁreassign[ed] 
lift truck or for
k truck operation from members of Local 
407 to members of Local 18, [the Employer] will have 
willfully breached the Local 407 Agreement,ﬂ and that, 
in the event of a willful breach of contract, Teamsters 
would ﬁhave no choice but to take any and all lawful
 action, including but not limited to engaging in picketing 
and strike activities against [the Employer] to protect its 
work jurisdiction and to defend the terms and conditions 
of the Local 407 Agreement.ﬂ
 B.  Work in 
Dispute
 The notice of hearing 
described the disputed work as 
ﬁ[t]he work performed utilizing forklifts, lift trucks 
and/or industrial trucks by the Employer at the facility 
operated by Nestle USA, located at 2621 W. 25
th Street, 
Cleveland, Ohio.ﬂ  At the hearing, the Employer and 
Teams
ters stipulated that this description was accurate.  
In their separate posthearing briefs, however, the E
m-ployer and Teamsters clarified that forklifts, lift trucks
, and/or industrial trucks are used in rigging.
4  
Operating 
Engineers declined to join the s
tipulation on the grounds 
that doing so would be contrary to its legal position that 
there is no work in dispute, but it did stipulate that the 
notice of hearing indicates that the Employer and Tea
m-sters allege that there is a dispute over forklift work.
 We find, based on the record, that the work in dispute 
is the operation of forklifts, lift trucks, and/or industrial 

trucks by the Employer when performing rigging work at 

the facility operated by Nestle USA, located at 2621 W. 
25th Street, Cleveland, Ohio.
 C.  
Contentions of the Parties
 The Employer and Teamsters contend that there are 
competing claims for the work in dispute, that there is 
reasonable cause to believe that Section 8(b)(4)(D) has 
been violated by Teamsters™ threat to picket or strike if 
the 
work in dispute were reassigned, and that the work in 
dispute should be awarded to Teamsters
-represented e
m-4  The Employer described the disputed work as ﬁthe operation of lift 
trucks when performing rigging work in a warehouse or cl
ose quarters 
setting at Norris job sites in the greater Cleveland area.ﬂ  Teamsters 
described the disputed work as the Employer™s ﬁrigging work, specif
i-cally, forklift/lift truck work performed by members of Local 407 e
n-
gaged in rigging operations at Nestl
e.ﬂ
 ployees based on the factors of employer preference and 
past practice, area and industry practice, relative skills 

and training, and economy and effi
ciency of operations.  
In addition, the Employer contends that the factor of co
l-lective
-bargaining agreements weighs in favor of awar
d-ing the disputed work to employees represented by 
Teamsters.  The Employer and Teamsters further contend 
that a broad, are
awide award is warranted because it is 
likely that similar disputes over the assignment of for
k-lift, lift truck, and/or industrial truck work will arise in 

the future.
 Operating Engineers contends that the notice of hea
r-ing should be quashed because there 
are no competing 

claims for the work in dispute, as the objective of Ope
r-ating Engineers™ pay
-in-lieu grievance is work preserv
a-tion, not work acquisition; there is no reasonable cause to 
believe that Section 8(b)(4)(D) has been violated; and 
there is an a
greed
-upon method for voluntary adjustment 
of the matter.  If the notice of hearing is not quashed, 

Operating Engineers contends that the disputed work 

should be awarded to employees it represents based on 
the factors of collective
-bargaining agreements, a
rea and 
industry practice, relative skills and training, and econ
o-my and efficiency of operations.  Finally, Operating E
n-gineers contends that if the disputed work is awarded to 
Teamsters
-represented employees the scope of the award 
must be limited to the 
jobsite that was the subject of the 
Operating Engineers™ pay
-in-lieu grievance.
 D.  
Applicability of the Statute
 The Board may proceed with a determination of a di
s-pute under Section 10(k) of the Act only if there is re
a-sonable cause to believe that Sectio
n 8(b)(4)(D) has been 
violated.  
Operating Engineers Local 150 (R&D Thiel)
, 345 NLRB 1137, 1139 (2005).  This standard requires 
finding that there is reasonable cause to believe that there 
are competing claims for the disputed work between rival 
groups of 
employees, and that a party has used pr
o-scribed means to enforce its claim to that work.  Add
i-tionally, there must be a finding that the parties have not 
agreed on a method of voluntary adjustment of the di
s-
pute.  Id.  On this record, we find that these re
quirements 
have been met.
 1.  
Competing claims for work
 We find reasonable cause to believe that Teamsters 
and Operating Engineers have claimed the work in di
s-pute for the employees they respectively represent.  
Teamsters
-represented employees™ performance
 of the 
disputed work indicates their claim to it.  
Laborers Local 
310 (KMU Trucking & Excavating)
, 361 NLRB 
381, 383
 (2014).  In addition, Teamsters™ threat to picket or strike 
if the Employer reassigned the disputed work to emplo
y-                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 320 ees not represented by T
eamsters also constituted a claim 
to the work in dispute.  Id.
 Despite its contention that there are no competing 
claims to the work, Operating Engineers claimed the 
disputed work by filing its pay
-in-lieu grievance with the 
Employer.  ﬁThe Board has long 
held that pay
-in-lieu 
grievances alleging contractual breaches in the assig
n-ment of work constitute demands for the disputed work.ﬂ  

Operating Engineers Local 18 (Donley™s, Inc.)
, 360 
NLRB 903, 906
 (2014) (citing 
Laborers Local 265 (AMS 
Construction)
, 356 
NLRB 
306, 308
 (2010); 
Laborers 
(Eshbach Bros., LP)
, 344 NLRB 201, 202 (2005)).
 Moreover, we find no merit in Operating Engineers™ 
contention that the grievance constitutes a work prese
r-vation claim.  The record shows, with respect to rigging 
work at the Ne
stle facility, that the Employer has always 
assigned the use of forklifts, lift trucks, and/or industrial 

trucks to Teamsters
-represented employees.  Where, as 
here, a labor organization is claiming work that has not 

previously been performed by employees 
it represents, 

the ﬁobjective is not work preservation, but work acquis
i-tion,ﬂ and the Board will resolve the dispute through a 
10(k) proceeding.  
Electrical Workers Local 48 (Kinder 
Morgan Terminals)
, 357 NLRB 
2217, 2219
 (2011), and 
cases cited therein.
 2.  Use of proscribed means
 We find reasonable cause to believe that Teamsters 
used means proscribed by Section 8(b)(4)(D) to enforce 
its claim to the work in dispute.  As set forth above, in its 
March 13 letter to the Employer, Teamsters President 
Burdell 
stated that, if the Employer responded to Opera
t-ing Engineers™ pending grievance by reassigning the di
s-puted work to employees represented by Operating E
n-gineers, Teamsters would ﬁhave no choice but to take 

any and all lawful action, including but not limi
ted to 
engaging in picketing and strike activities against [the 
Employer] to protect its work jurisdiction and to defend 
the terms and conditions of the Local 407 Agreement.ﬂ  
These statements constitute proscribed means to enforce 
a claim to disputed work
.  See 
Operating Engineers L
o-cal 150 (Patten Industries)
, 348 NLRB 672, 674 (2006) 
(threat to strike is ﬁsufficient to constitute a violation of 
Section 8(b)(4)(D) even if it is not followed by other 
actionﬂ).
 We find no merit in Operating Engineers™ conte
ntion 
that Teamsters™ threat was not genuine or was the result 
of collusion with the Employer.  The Board has consis
t-ently rejected this argument, absent ﬁaffirmative ev
i-dence that a threat to take proscribed action was a sham 
or was the product of collusi
on.ﬂ  
R&D Thiel
, supra 345 
NLRB at 1140.  The record here contains no evidence 

that supports Operating Engineers™ contention that the 
Employer colluded with Teamsters to fashion a sham 
jurisdictional dispute.
5 3.  
No voluntary method for adjustment of 
dispute
 We further find no agreed
-upon method for voluntary 
adjustment of the dispute to which all parties are bound.  
The Employer and Teamsters so stipulated at the hearing.  
Although Operating Engineers contends that all parties 
are bound to the Constru
ction Site Jurisdictional Agre
e-ment between International Brotherhood of Teamsters 
and International Union of Operating Engineers, the E
m-ployer is not a party to this agreement and there is no 
evidence that the Employer ever agreed to submit this 
dispute t
o the International Unions for resolution.
 Based on the foregoing, we find that there are compe
t-ing claims for the work in dispute, there is reasonable 
cause to believe that Section 8(b)(4)(D) has been viola
t-
ed, and there is no agreed
-upon method for volun
tary 
adjustment of the dispute.  We accordingly find that the 
dispute is properly before the Board for determination, 
and we deny Operating Engineers™ motion to quash the 
notice of hearing.
 E.  Merits of the Dispute
 Section 10(k) requires the Board to make
 an affirm
a-tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212 (C
o-lumbia Broadcasting)
, 364 U.S. 573, 577
Œ579 (1961).  
The Board™s determination in a jurisdictional dispute is 
5  At the hearing, Operating Engineers attempted to question Tea
m-sters President Burdell about conversations he had with Teamsters™ 
counsel in preparing the March 13 letter, and Teamsters objected on the 
grounds that the subject matter of those convers
ations was protected by 
attorney
-client privilege.  The hearing officer sustained the objection, 
and Operating Engineers has filed a request for special permission to 
appeal from the hearing officer™s ruling.  In its filing, Operating Eng
i-neers contends th
at the hearing officer™s ruling prevented it from que
s-tioning Burdell about what Teamsters intended when it sent the March 
13 letter, and therefore requests that the Board remand the case to the 
hearing officer to allow Operating Engineers to further quest
ion Burdell 
on this subject.  We find that Operating Engineers™ contention is wit
h-
out merit. 
 The record shows that, subsequent to the hearing officer™s 
ruling, Operating Engineers™ counsel asked Burdell what Teamsters 
intended when it sent the letter, and
 Burdell testified that Teamsters 
sought to prevent Operating Engineers from taking Teamsters™ work by 
informing the Employer that Teamsters was prepared to picket or strike 
in the event that forklift or lift truck work was reassigned to employees 
not repr
esented by Teamsters.  Burdell further testified that he did not 
send the letter to precipitate a 10(k) hearing.  Based on the foregoing, 
we find that Operating Engineers was afforded a full opportunity to be 
heard, to examine and cross
-examine witnesses, 
including Burdell, and 
to adduce evidence bearing on the issues in this case.  See generally 
Electrical Workers Local 9 (G. A. Rafel & Co.
), 128 NLRB 899, 900 

fn. 1 (1960) (request for special appeal from hearing officer™s refusal to 
permit a party to addu
ce additional testimony denied where the add
i-tional testimony could not alter the Board™s conclusions based on the 
undisputed facts).  Accordingly, the request for special permission to 
appeal is denied.
                                                    TEAMSTERS LOCAL 
407
 (NORRIS BROS
. CO.)  321 ﬁan act of judgment based on c
ommon sense and exper
i-ence,ﬂ reached by balancing the factors involved in a 
particular case.  
Machinists Lodge 1743 (J.
 A. Jones 
Construction)
, 135 NLRB 1402, 1410
Œ1411 (1962).
 The following factors are relevant in making the d
e-termination of this dispute.
 1. 
 Certifications and collective
-bargaining agreements
 The work in dispute is not covered by any Board o
r-ders or certifications.
 As noted above, the Employer is signatory to separate 
multiemployer collective
-bargaining agreements with 
Operating Engineers
 (the CEA contract) and Teamsters 
(the Draymen contract).  The jurisdiction clause in the 

CEA contract states, in relevant part, that ﬁthe Employer 
shall employ Operating Engineers for the erection, oper
a-tion, assembly and disassembly, and maintenance and 
repair of the following construction equipmen
t regardless 
of motive power: . . . Forklifts 
. . . .
ﬂ  The jurisdiction 
clause in the Draymen contract states that the Employer 
shall assign to members of Teamsters ﬁall operations of 
lift trucks, winches mount
ed on trucks, tractors, or ‚cats,™ 
‚cats™ when used in moving machinery, rigging, or erec
t-ing, or on the handling of any stock or materials (as in a 

plant move), or any rigging work.ﬂ
 We find that the language in both contracts covers the 
work in dispute. 
 Therefore, this factor does not favor an 
award to either group of employees.
 2.  
Employer preference and past practice
 The Employer™s representatives testified that the E
m-ployer prefers to use Teamsters
-represented employees to 
operate the forklifts, lift
 trucks, and/or industrial trucks 
when performing rigging tasks at the Nestle facility, that 

it currently assigns this work to Teamsters
-represented 
employees, and that it has assigned this work to Tea
m-sters
-represented employees for the past 40 years.  Th
e Employer™s representatives further testified that, before 

Nestle took over operation of the facility on W. 25th 

Street, the Employer used Teamsters
-represented e
m-ployees to operate forklifts, lift trucks, and/or industrial 
trucks when performing rigging 
tasks for the company 
that previously occupied the facility.  We therefore find 
that this factor favors an award of the work in dispute to 
employees represented by Teamsters.
 3. 
 Area and industry practice
 The Employer™s p
resident, Ken McBride, testified 
that 
the Employer has always used employees represented by 
Teamsters to perform rigging work that required the o
p-eration of forklifts, lift trucks, and/or industrial trucks.  
McBride further testified that the two companies with 
which it competes for work 
in northeast Ohio
ŠTesar 
Industrial Contractors and American Industrial Ri
g-ging
Šhave, for at least 40 years, exclusively used Tea
m-sters
-represented employees to perform rigging work that 
required the operation of forklifts, lift trucks, and/or i
n-dustrial tr
ucks.
 Operating Engineers introduced an agreement and se
v-eral ﬁaffirmationsﬂ between the International Unions in 
support of its contention that employers in northeast 
Ohio use employees represented by Operating Engineers 
to perform the work in dispute.
6  It also introduced work 
orders from signatory contractors for the referral of O
p-erating Engineers™ members capable of performing for
k-lift work, and letters of assignment from various emplo
y-ers stating that they would assign forklift work to Opera
t-ing Engine
ers™ members in the future.  These documents 
do not, however, show that Operating Engineers
-represented employees have actually performed work of 
the kind in dispute for employers in the area or industry.  
See generally 
KMU Trucking & Excavating
, 361 NLRB 
381, 385
 fn. 13
 (documents failed to establish area or 
industry practice where they did not reflect that area or 
industry employers had, in fact, conformed to the doc
u-ments™ terms or used the union™s members to perform 
work of the kind in dispute).  As suc
h, they fail to esta
b-lish an area or industry practice of using members of 
Operating Engineers to perform the work in dispute.
 We find that this factor favors an award of the work in 
dispute to employees represented by Teamsters.
 4. 
 Relative skills and tr
aining
 Both Teamsters and Operating Engineers introduced 
evidence that employees they represent receive training 
to perform the kind of wo
rk in dispute.  The Employer™s 
safety d
irector, Bruce DeMarco, testified that the E
m-ployer provides Teamsters
-represen
ted employees annual 
training in rigging with forklifts, lift trucks, and/or indu
s-trial trucks.  Donald Black, the administrative manager of 

the Ohio Operating Engineers Apprenticeship Training 
Fund, testified that he manages the operation of four 
training
 facilities in Ohio, where employees represented 
by Operating Engineers are trained in rigging and the 
operation of forklifts, lift trucks, and/or industrial trucks.
 6  These documents include a February 16, 1945 suppl
emental 
agreement between the International Unions concerning the operation 
of ﬁDual
-Purpose Trucksﬂ; a July 7, 1988 letter from the International 
Union of Operating Engineers General President to all Regional Dire
c-tors, International Representatives, and 
H & P Local Union Business 
Managers defining ﬁlaydown areaﬂ and ﬁwarehouse or storage areaﬂ; 
and a May 18, 1993 letter from the International Unions™ General Pre
s-idents to the President of Teamsters Local 722 regarding a jurisdictio
n-
al dispute between Team
sters Local 722 and Operating Engineers Local 
150.
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 322 We find from this evidence that this factor does not f
a-vor an award of the disputed work t
o either group of e
m-ployees.
 5. 
 Economy and efficiency of operations
 Representatives of the Employer testified that it is 
more efficient and economical for the Employer to assign 
the operation of forklifts to employees represented by 
Teamsters.  They test
ified that, in addition to operating 
forklifts, lift trucks, and/or industrial trucks, employees 
represented by Teamsters transport the Employer™s ri
g-ging equipment to the Employer™s worksites.  They fu
r-ther testified that forklifts, lift trucks, and/or in
dustrial 
trucks are used for only a portion of a rigger™s workday, 
and that Teamsters
-represented employees perform other 
rigging tasks when not engaged in the disputed work.  
For example, Foreman Ricupero testified that the E
m-ployer™s riggers may use a li
ft truck for 20 minutes on a 
4-hour job, and that the rest of the time would be spent 
using other tools of the trade, including jacks, blocks, 
wrenches, chains, chokers, come alongs, and chain falls.  
Consequently, the Employer™s representatives explained 
that the Employer would incur additional costs if it had 
to hire employees represented by Operating Engineers to 
operate forklifts, lift trucks, and/or industrial trucks, 

while hiring Teamsters
-represented employees to co
m-plete other rigging tasks that do 
not require the use of 
such equipment.  Although Operating Engineers co
n-tends that the employees it represents could perform the 
disputed work and ﬁany of its attendant dutiesﬂ as eff
i-ciently as the employees represented by Teamsters, it 
does not contend t
hat the ﬁattendant dutiesﬂ are within its 
jurisdiction or that such work should be assigned to e
m-ployees it represents.  
 Based on the foregoing, we find that this factor favors 
an award to employees represented by Teamsters.
 CONCLUSION
 After considering a
ll of the relevant factors, we co
n-clude that employees represented by Teamsters are ent
i-tled to perform the work in dispute.  We reach this co
n-clusion based on the factors of employer preference and 
past practice, area and industry practice, and economy 
and efficiency of operations.  In
 making this determin
a-tion, we award the work to employees represented by 
Teamsters, not to that labor organization or its members.
 Scope of Award
 The Employer and Teamsters request a broad, are
a-wide award covering northeast 
Ohio.  The Employer 
contends that Operating Engineers has demonstrated a 
proclivity to claim forklift work for employees it repr
e-sents and engage in conduct that violates Section 
8(b)(4)(D), and that the dispute here is likely to recur.  
Teamsters contends
 that Operating Engineers™ ﬁposition 
with respect to its right to pay in lieu of work (as well as 
[its] documented history of attempting to expand its work 
jurisdiction in similar cases) demonstrate that more juri
s-
dictional challenges are likely to arise b
etween these pa
r-ties in the absence of an area
-wide award.ﬂ
 We do not find that the record supports a broad, are
a-wide award.  ﬁThe Board will not impose a broad award 
in the absence of evidence demonstrating that the union 

against which the broad award wil
l lie has resorted to 
unlawful means to obtain work and that such unlawful 

conduct will recur.ﬂ  
Laborers Local 242 (Johnson Gu
n-ite)
, 310 NLRB 1335, 1338 (1993).  Although the Board 
has previously found reasonable cause to believe that 
Operating Engineers 
has attempted to obtain forklift 
work by conduct prohibited by Section 8(b)(4)(D),
7 there 
is neither an allegation nor evidence in this case that O
p-erating Engineers engaged in proscribed conduct by fi
l-ing its pay
-in-lieu grievance to obtain work of the ki
nd in 
dispute.
8  The record also lacks evidence that Operating 
Engineers is likely to engage in proscribed conduct in a 
future dispute with any of the parties in this case.  A
c-cordingly, we shall limit the present determination to the 
particular controvers
y that gives rise to this proceeding.
 Determination of Dispute
 The National Labor Relations Board makes the follo
w-ing Determination of Dispute.
 Employees of Norris Brothers Co., Inc., who are repr
e-sented by International Brotherhood of Teamsters Union, 

Loc
al No. 407 are entitled to operate forklifts, lift trucks, 
and/or industrial trucks when performing rigging work at 
the facility operated by Nestle USA, located at 2621 W. 
25th Street, Cleveland, Ohio.
 7  In 
Laborers™ Local 
894 (Donley™s Inc.)
, 360 NLRB 104
 (2014), 
and 
Operating Enginee
rs Local 18 (Donley™s, Inc.)
, 360 NLRB 903
, the 
Board found reasonable cause to believe that Operating Engineers 
violate
d Sec. 8(b)(4)(D) in disputes involving Operating Engineers and 
Laborers locals in northeast Ohio.
 8  See 
Teamsters Local 222 (Geneva Rock Products)
, 322 NLRB 
810, 811 (1996) (finding no reasonable cause to believe Sec. 8(b)(4)(D) 
had been violated by unio
n™s filing of a contractual grievance where 
ﬁthe [union™s] contract with the Employer arguably cover[ed] the work 

in dispute, and there [was] no outstanding Board award under Section 
10(k) adverse to the [union™s] claim to the work in disputeﬂ).
                                                   